Title: To James Madison from Elisha Hale, 10 September 1803
From: Hale, Elisha
To: Madison, James


Sir,
Glastenbury State of Connecticut September 10th 1803
I take the liberty to trouble you with the enclosed statement of a case, relative to money & some merchandize seized by the Collector of the Customhouse at Cadiz in Spain the last year, on board the American Ship Columbia of Glastenbury, (State of Connecticut) Saml. Smith master owned by myself; & which by information is actually condemned.
Notwithstanding the Convention made by Mr. Pinckney the last summer for the appointment of a Board of Commissioners to settle claims between the two Countries, was not ratified; still it may not be improper to suppose that Mr. Pinckney, together with Colo. Munroe, is charged further to negociate; & that the issue of their exertions will finally produce commissioners for that purpose, Consequently my chief motive in addressing you is, that you will please forward to Mr. Pinckney at Madrid, the statement enclosed, & that it may be on file in his office, & be considered as a claim, to come if possible before any commissioners that may at any time set at Madrid or elsewhere, provided there is no appeal to be had in any Spanish Tribunal, that can be made by Mr. Anthony Terry vice Consul at Cadiz who is my agent, & to whom I shall write to forward to Madrid authenticated documents of the Cause so far as acted upon there—from the inocence of the Case I am principally induced to make my claim through your Office, that it may be thereby strengthened & supported; I hope that it will not be much to your inconvenience to pass it in the regular & general form, under all the advantages in your power to Madrid. I am Sir with much respect, your Obedient & humble servant,
Elisha Hale
 

   
   RC and enclosure (DNA: RG 76, Preliminary Inventory 177, entry 322, Miscellaneous Records, ca. 1801–24, box 4, folder “Spanish Claims: 1819, No. 23. Ship Columbia, Samuel Smith, Master, Env. 4”). Docketed by Wagner as received 20 Sept. For enclosure, see n. 1.



   
   The enclosed statement (5 pp.; docketed by Wagner) described Hale’s claim for $1,576 and “sundry small articles” worth another $250, seized from the Columbia in Cádiz harbor on 21 Aug. 1802 and “condemned for a breach of the Revenue laws of Spain.”


